*887OPINION.
Milliken:
The controversy concerning depreciation of the buildings and equipment of the petitioner relates to the proper rate, as the parties are in agreement as to the values. The Commissioner determined the rate of depreciation on a composite basis. Considering the hours of operation and the other factors enumerated in the findings of fact, we are of the opinion that a composite rate of depreciation of 10 per cent for the fiscal year ended June 30, 1918, the period July 1 to December 31,1918, and the calendar year 1919, is a proper allowance. No evidence was introduced concerning the calendar years 1920 and 1921, and as a consequence we do not disturb the allowance of the Commissioner for those years.
Petitioner averred in the petition that it was entitled to a variable deduction of 9 per cent instead of 7 per cent, under section 205 of the Revenue Act of 1917, and that the provisions of section 210 of the Revenue Act of 1917 and sections 327 and 328 of the Revenue Act of 1918 should be applied. The record contains no evidence which would warrant us in granting the relief sought.
Judgment will he entered on 10 days’ notice, under Rule 50.